PER CURIAM.
The above-entitled cause came on to be heard upon the motion of the petitioner and stipulation of the parties. On consideration whereof, it is now here ordered and adjudged by this court that the decision of the United States Board of Tax Appeals entered in this cause on February 16,1932, be, and the same is hereby, reversed and that said cause be, and the same is hereby remanded to the United States Board of Tax Appeals for the entry of an order that: (1) There is no deficiency in income tax of the Northern Trust Company, trustee under the will of Kennett F. Burnes, deceased, for the year 1924, and that the payment of $623.88 additional tax assessed on the September, 1932, list is an, overpayment; and (2) there is no deficiency in income tax of the Northern Trust Company, trustee under the will of Kennett F„ Burnes, deceased, for the year 1926, and that the payment of $1,166.65 additional tax assessed On the September, 1932, list is an overpayment to the extent of $1,166.61.